EXHIBIT 10.1

ELEVENTH OMNIBUS AMENDMENT

THIS ELEVENTH OMNIBUS AMENDMENT (this “Amendment”), dated as of March 24, 2006,
is entered into by and among CH FUNDING, LLC (the “Borrower”), ATLANTIC ASSET
SECURITIZATION LLC, as an Issuer (“Atlantic”), LA FAYETTE ASSET SECURITIZATION
LLC, as an Issuer (“La Fayette”), FALCON ASSET SECURITIZATION CORPORATION, as an
Issuer (“Falcon”), CALYON NEW YORK BRANCH, as the Administrative Agent (the
“Administrative Agent”), as a Bank and as a Managing Agent (“Calyon”), JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION (“JPMC”), as a Bank and as a Managing Agent,
U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (“U.S. Bank”), LLOYDS
TSB BANK PLC, a banking corporation organized under the laws of England
(hereinafter, together with its successors and assigns, “Lloyds”), as a Bank,
and DHI MORTGAGE COMPANY, LTD., as the Servicer (the “Servicer”) and as the
Seller (the “Seller”). Capitalized terms used and not otherwise defined herein
are used as defined in the related Operative Documents (as defined below).

RECITALS

WHEREAS, the Servicer, as the Seller, and the Borrower, as the Purchaser,
entered into that certain Master Repurchase Agreement and Addendum to the Master
Repurchase Agreement incorporated therein, dated as of July 9, 2002, as amended
by the Omnibus Amendment, dated as of August 26, 2002, by and among the
Borrower, Atlantic, the Administrative Agent, and the Servicer (the “First
Omnibus Amendment”) and the Second Omnibus Amendment, dated as of November 25,
2002, by and among the Borrower, Atlantic, the Administrative Agent and the
Servicer (the “Second Omnibus Amendment”) (as the same may be amended, restated,
supplemented or modified from time to time, the “Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent and U.S. Bank entered into that
certain Collateral Agency Agreement, dated as of July 9, 2002, as amended by the
First Omnibus Amendment and the Second Omnibus Amendment (the “Collateral Agency
Agreement”);

WHEREAS, the Borrower, as Debtor, the Administrative Agent, U.S. Bank and the
Servicer entered into that certain Security Agreement, dated as of July 9, 2002,
as amended by the Third Omnibus Amendment, dated as of April 18, 2003, by and
among the Borrower, Atlantic, the Administrative Agent and the Servicer (the
“Third Omnibus Amendment”) (as the same may be amended, restated, supplemented
or modified from time to time, the “Security Agreement”);

WHEREAS, the Borrower, Atlantic, Falcon, JPMC, Lloyds, the Administrative Agent,
and the Servicer, have entered into that certain Amended and Restated Loan
Agreement, dated as of July 25, 2003, which incorporates the Loan Agreement
amendments contained in the First Omnibus Amendment, the Second Omnibus
Amendment and the Third Omnibus Amendment and completely replaces and supplants
such Omnibus Amendments (as the same may be amended, restated, supplemented or
modified from time to time, the “Restated Loan Agreement” and, collectively with
the Repurchase Agreement, the Collateral Agency Agreement and the Security
Agreement, the “Operative Documents);

WHEREAS, the Borrower, the Administrative Agent, U.S. Bank and the Servicer have
entered into that certain Fourth Omnibus Amendment, dated as of July 25, 2003,
which completely replaced and supplanted the preceding Omnibus Amendments;

WHEREAS, the Borrower, Calyon, U.S. Bank, JPMC, Lloyds, Danske Bank A/S, Cayman
Islands Branch (together with its successors and assigns, “Danske”), and the
Servicer entered into the Fifth Omnibus Amendment, dated as of December 22, 2003
(the “Fifth Omnibus Amendment”), relating to certain amendments to the Operative
Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer entered
into the Sixth Omnibus Agreement, dated as of July 7, 2004 (the “Sixth Omnibus
Amendment”), relating to certain amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer entered
into the Seventh Omnibus Agreement, dated as of June 29, 2005 (the “Seventh
Omnibus Amendment”), relating to certain amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La Fayette,
Falcon and the Servicer entered into the Eighth Omnibus Agreement, dated as of
September 26, 2005 (the “Eighth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La Fayette,
Falcon and the Servicer entered into the Ninth Omnibus Agreement, dated as of
September 29, 2005 (the “Ninth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;

WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La Fayette,
Falcon and the Servicer entered into the Tenth Omnibus Agreement, dated as of
February 28, 2006 (the “Tenth Omnibus Amendment”), relating to certain
amendments to the Operative Documents;

WHEREAS, via certain assignment agreements, Danske assigned 100% of its interest
to Calyon and Calyon assigned a portion of such interest to Lloyds; and

WHEREAS, the parties hereto desire to further amend the Operative Documents as
hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendment to Repurchase Agreement.

a. Article I is hereby amended by deleting both occurrences of the words “listed
on Schedule IV” in clause (l) of the proviso to the definition of “Collateral
Value” therein.

b. Article I is hereby amended by deleting the words “listed on Schedule IV to
the Collateral Agency Agreement” in the definition of “Extended Time Period”
therein.



    Section 2. Amendment to Collateral Agency Agreement.

a. Exhibit D-1 is hereby amended by deleting both occurrences of the words
“listed on Schedule IV” in clause (l) of the proviso to the definition of
“Collateral Value” therein.

b. Exhibit D-1 is hereby amended by deleting the words “listed on Schedule IV to
the Collateral Agency Agreement” in the definition of “Extended Time Period”
therein.

c. Exhibit D-1 is hereby amended by deleting the definition of “Maximum Facility
Amount” therein and replacing it with the following definition:

“Maximum Facility Amount” means $650,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of the Loan Agreement.

d. Section 3.4(b)(i) is hereby amended by deleting the proviso at the end
thereof in its entirety.

e. Schedule III, Approved Investors, is hereby deleted in its entirety and
replaced with the new Schedule III, attached hereto as Annex A hereto.

f. Schedule IV, Approved Investors with Extended Time Periods, is hereby deleted
in its entirety.

g. The form of Exhibit D-6(a), “Bailee and Security Agreement Letter for
Approved Investors,” is hereby deleted in its entirety and replaced with the new
Exhibit D-6(a), attached as Annex B hereto.

h. The form of Exhibit D-6(c), “Bailee and Security Agreement Letter for
Approved Investors Listed on Schedule IV,” is hereby deleted in its entirety.



    Section 3. Amendment to Restated Loan Agreement.

a. Article I is hereby amended by deleting both occurrences of the words “listed
on Schedule IV” in clause (l) of the proviso to the definition of “Collateral
Value” therein.

b. Article I is hereby amended by deleting the words “listed on Schedule IV to
the Collateral Agency Agreement” in the definition of “Extended Time Period”
therein.

c. The definition of “Issuer Facility Amount” is hereby deleted in its entirety
and replaced with the following definition:

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette, on
an aggregate basis, $550,000,000, and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer.

d. The definition of “Maximum Facility Amount” is hereby deleted in its entirety
and replaced with the following definition:

“Maximum Facility Amount” means $650,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of this Agreement.”

e. Schedule I is hereby deleted in its entirety and replaced with Schedule I,
Bank Commitments and Percentages, attached as Annex C hereto.

f. Schedule II, Approved Investors, is hereby deleted in its entirety and
replaced with the new Schedule II, attached hereto as Annex A hereto.

g. The form of Exhibit D-6(a), “Bailee and Security Agreement Letter for
Approved Investors,” is hereby deleted in its entirety and replaced with the new
Exhibit D-6(a) attached as Annex B hereto.

h. The form of Exhibit D-6(c), “Bailee and Security Agreement Letter for
Approved Investors Listed on Schedule IV,” is hereby deleted in its entirety.



    Section 4. Operative Documents in Full Force and Effect as Amended.

Except as specifically amended hereby, all of the provisions of the Operative
Documents and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.



    Section 5. Miscellaneous.

a. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall not
constitute a novation of any Operative Document, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein

b. The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

c. This Amendment may not be amended or otherwise modified except as provided in
each respective Operative Agreement.

d. This Amendment and the rights and obligations of the parties under this
amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which shall apply hereto).

{Signatures appear on the following pages.}

1

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

BORROWER: CH FUNDING, LLC

By: /s/Mark C. Winter
Name: Mark C. Winter
Title: VP



ADMINISTRATIVE AGENT, CALYON NEW YORK BRANCH
BANK, AND MANAGING
AGENT:

By: /s/Anthony Brown
Name: Anthony Brown
Title: Vice President



By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director

ISSUER: ATLANTIC ASSET SECURITIZATION LLC

By: Calyon New York Branch, as Attorney in Fact

By: /s/Anthony Brown
Name: Anthony Brown
Title: Vice President

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director


{Signatures continue on the following page.}

ISSUER: LA FAYETTE ASSET SECURITIZATION LLC

By: Calyon New York Branch, as Attorney in Fact

By: /s/ Anthony Brown
Name: Anthony Brown
Title: Vice President

By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director




BANK AND


MANAGING AGENT: JPMORGAN CHASE BANK, N.A.

By: /s/Jill T. Lane
Name: Jill T. Lane
Title: Vice President




ISSUER: FALCON ASSET SECURITIZATION CORPORATION

By: /s/Jill T. Lane
Name: Jill T. Lane
Title: Vice President


SELLER AND SERVICER: DHI MORTGAGE COMPANY, LTD.

By: DHI Mortgage Company GP, Inc., formerly known as CH Mortgage Company GP,
Inc., its general

partner

By: /s/Mark C. Winter
Name: Mark C. Winter
Title: EVP, CFO

2

BANK: LLOYDS TSB BANK PLC

By: ./s/Daniela Chun
Name: Daniela Chun
Title: Assistant Vice President
Structured Finance, USA
C-031


By: /s/Ian Dimmock
Name: Ian Dimmock
Title: Vice President
Structured Finance
D080

COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION

By: /s/Edwin D. Jenkins
Name: Edwin D. Jenkins
Title:SeniorVicePresident

3


ANNEX A

SCHEDULE II TO LOAN AGREEMENT /
SCHEDULE III TO COLLATERAL AGENCY AGREEMENT

APPROVED INVESTORS

                                  Investors Name   Fitch   Moody's   S&P  
Concentration Limit
Bank of America
  AA-/F1+
  Aa2/P-1
    A+/A-1     NA

Colorado Housing and Finance Authority
  NR
  NR
  NR
    10 %
Cendant
  BBB+/F2
  Baa1/P-2
  BBB+/A-2
  NA

Charter Mortgage
    A-/F1       A3/P-2     NR
  NA

CitiGroup Inc.
  AA+/F1+
  Aa1/P-1
  AA-/A-1+
  NA

Colorado Housing and Finance Authority
  NR
  NR
  NR
    10 %
Countrywide
    A/F-1       A3/P-2       A/A-1     NA

Deutsche Bank
  AA-/F1+
  Aa3/P-1
  AA-/A-1+
  NA

EMC Mortgage
    A+/F-1+       A1/P-1       A/A-1     NA

Federal National Mortgage Association
  NR
  Aaa/P-1
  AAA
  NA

First Bank of Arizona
  NR
  NR
  NR
    10 %
First Horizon Home Loans
  NR   NR   NR     10 %
First Nationwide Mortgage Corp.
  NR
  NR
  NR
    10 %
First Union Mortgage Corp.
    A+/F1       A1/P-1       A/A-1     NA

Fleet
    A+/F1       A2       A+     NA

GMAC
  BB/B
  Ba1
  BB/B-1
    10 %
Greenpoint Mortgage
  BBB
  Baa1
  NR
  NA

Goldman Sachs Group Inc.
  AA-/F1+
  Aa3/P-1
    A+/A-1     NA

Guaranty Federal
  NR
  NR
  NR
    10 %
Homeside Lending Inc.
  A/WR   WR
    A2/P-1     NA

IndyMac Bancorp, Inc.
  BBB-/F2
  NR
  BB+/B
    25 %
JP Morgan Chase
    A+/F1       A1/P-1       A+/A-1     NA

Leader Mortgage Corp.
  NR
  NR
  NR
    10 %
Lehman Brothers
    A+/F1+       A1/P-1       A+/A-1     NA

Morgan Stanley
  AA-/F1+
  Aa3/P-1
    A+/A-1     NA

National City Mortgage
  AA-/F1+
    A1       A/A-1     NA

New Century Financial Corp.
  NR
    B1     BB
    10 %
Novastar
  NR
  NR
  NR
    10 %
Ohio Savings Financial Corp.
  NR
  NR
  NR
    10 %
Opteum
  NR
  NR
  NR
    10 %
Option One
  NR
  NR
  NR
    10 %
Principal
  NR
  P -1       A-1+     NA

Resource Bankshare Mortgage
  NR
  NR
  NR
    10 %
Sebring Capital
  NR
  NR
  NR
    10 %
SouthStar Funding
  NR
  NR
  NR
    10 %
Suntrust Bank
  AA-/F1+
  Aa2/P-1
  AA-/A-1+
  NA

Wachovia Corp.
  AA-/F1+
  Aa3/P-1
    A+/A-1     NA

Wells Fargo
  AA/F1+
  Aa1/P-1
  AA-/A-1+
  NA


4

ANNEX B

EXHIBIT D-6(a)

FORM OF BAILEE AND SECURITY AGREEMENT LETTER
FOR APPROVED INVESTORS


DATE:

[Investor’s Name]
[Investor’s Address]

     
Re:
  DHI MORTGAGE COMPANY, LTD.:
 
  Sale of Mortgage Loans

Attached please find those Mortgage Loans listed separately on the attached
schedule, which are being delivered to you for purchase.

The Mortgage Loans comprise a portion of the Collateral under (and as the term
“Collateral” and capitalized terms not otherwise defined herein are defined in)
that certain Loan Agreement entered into as of July 9, 2002 (as it has been or
may hereafter be amended, restated, supplemented or otherwise modified from time
to time), among CH FUNDING, LLC (the “Company”), the Issuer and Banks parties
thereto, CALYON NEW YORK BRANCH, in its capacity as administrative agent for the
“Lenders” (as defined therein) (in such capacity, the “Administrative Agent”),
and DHI MORTGAGE COMPANY, LTD. (“DHI Mortgage”), in its capacity as servicer
thereunder, pursuant to that certain Security Agreement among the Company, the
Administrative Agent, and U.S. BANK NATIONAL ASSOCIATION, in its capacity as the
collateral agent (the “Collateral Agent”) dated as of July 9, 2002 (as it has
been or may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”). DHI Mortgage is reacquiring the
Mortgage Loans from CH Funding and is offering such Mortgage Loans to you. Each
of the Mortgage Loans is subject to a security interest in favor of the
Administrative Agent on behalf of the Secured Parties, which security interest
shall be automatically released upon your remittance of the full amount of the
purchase price of such Mortgage Loan (as set forth on the schedule attached
hereto) by wire transfer to the following account:

WIRE INSTRUCTIONS TO SETTLEMENT ACCOUNT:

U.S. Bank National Association, Minneapolis, MN

ABA#

For Credit to: CH Funding, LLC

Collection Account Number: 1047 5621 5240

Pending your purchase of each Mortgage Loan and until payment therefor is
received, the aforesaid security interest therein will remain in full force and
effect, and you shall hold possession of such Collateral and the documentation
evidencing same as custodian, agent and bailee for and on behalf of the Secured
Parties. In the event any Mortgage Loan is unacceptable for purchase, return the
rejected item directly to the Collateral Agent at the address set forth below.
The Mortgage Loan must be so returned or sales proceeds remitted in full no
later than ninety (90) calendar days from the date hereof (or, with the consent
of DHI Mortgage, such longer period, not to exceed one hundred and nineteen
(119) calendar days, as approved). In no event shall any Mortgage Loan be
returned to or sales proceeds remitted to DHI Mortgage or CH Funding; Mortgage
Loans and/or sale proceeds must be returned to the Collateral Agent and/or to
the settlement account above. If you are unable to comply with the above
instructions, please so advise the undersigned immediately.

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE SECURED PARTIES ON THE
TERMS DESCRIBED IN THIS LETTER. THE UNDERSIGNED, AS COLLATERAL AGENT, REQUESTS
THAT YOU ACKNOWLEDGE RECEIPT OF THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY
SIGNING AND RETURNING THE ENCLOSED COPY OF THIS LETTER TO THE UNDERSIGNED;
HOWEVER, YOUR FAILURE TO DO SO DOES NOT NULLIFY SUCH CONSENT.

Sincerely,

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Agent



    By:



    Name:



    Title:

Address: 225 South Sixth Street
Mortgage Banking Services
EP-MN-M5M13
Minneapolis, MN55402-4302

ACKNOWLEDGEMENT OF RECEIPT:

[Investor]

By:
Name:
Title:
Datte:

5

Schedule of Mortgage Notes and Other Documents

6

ANNEX C

SCHEDULE I

                         
 
          Bank Commitment
  Group Bank

Bank
  Bank Commitment
  Percentage
  Percentage

CALYON NEW YORK BRANCH
                       
LLOYDS TSB BANK PLC
                       
JP MORGAN CHASE BANK
                       
 
                       
TOTAL
  $ 650,000,000       100 %     100 %

7